Title: From James Madison to James Madison, Sr., 24 June 1784
From: Madison, James
To: Madison, James, Sr.


Hond Sir
Richmond June 24. 84.
Your letter by Capt: Cowherd with that of my brother’s have been just put into my hand. I shall leave to him the sale of the Tobo. belonging to Capt: Conway & Ambrose, not being at leisure myself to do it before he proposes to set out. I think it will be well to accept of Mr. Lawson’s offer of the Madeira. I shall do the best I can towards satisfying the Treasury on acct. of Mr. Winslow. Majr Lee’s warrant has been ordered by the assembly, but Mr. Harvey being a little puzzled by the peculiarity of the case, could not make it out immediately on my first application, & I have not time now to repeat it. I hope the delay will not be inconvenient to Majr. Lee. Much time has been lately spent by the Assembly in abortive efforts for amendment of the Constitution, and fulfilling the Treaty of peace in the article of British debts. The residue of the business will not be completed till next week. If my brother W. is at leisure as before, I beg him to bring down the Chair for me to be here by Wednesday next. I am your dutiful son
J. Madison Jr.
